Order filed February 6, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00462-CV
                                   ____________

       IN THE INTEREST OF D.M.D., T.S.D., D.M.D. A/K/A D.D., Children


                      On Appeal from the 314th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2004-10615J


                                      ORDER

      This Court has determined, pursuant to TEX. R. APP. P. 34.5(f), that it must inspect
the original of the following exhibits admitted into evidence during the Placement Review
Hearing conducted June 29, 2010.

             P-1    CCJ Form
             P-2    CCJ Form
             P-3    CCJ Form
             P-4    CCJ Form
             P-5    Citation
             P-6    2054 Order 2006
       The clerk of the 314th District Court is directed to deliver to the clerk of this Court
the original of the exhibits listed above on or before February 10, 2012. The clerk of this
Court is directed to receive, maintain, and keep safe these original exhibits; to deliver them
to the justices of this Court for their inspection; and, upon completion of inspection, to
return the original of the exhibits listed above to the clerk of the 314th District Court.



                                                   PER CURIAM




                                              2